CATALYST PAPER CORPORATION INTERIM CONSOLIDATED FINANCIAL STATEMENTS For the three and nine months ended September 30, 2008 and 2007 (unaudited) CATALYST PAPER CORPORATION Consolidated Statements of Earnings and Comprehensive Income (Loss) (Unaudited and in millions of dollars, except where otherwise stated) Three months ended September 30 Nine months ended September 30 2008 2007 2008 2007 Sales $ 504.8 $ 413.7 $ 1,357.2 $ 1,333.6 Operating expenses Cost of sales 426.8 379.1 1,198.2 1,221.6 Selling, general and administrative 11.8 10.5 35.4 37.4 Restructuring and change-of-control (note 6) 13.1 24.4 28.9 62.7 Amortization 39.1 44.0 127.1 133.6 Impairment (note 7) – – 136.5 – 490.8 458.0 1,526.1 1,455.3 Operating earnings (loss) 14.0 (44.3 ) (168.9 ) (121.7 ) Interest expense, net (19.2 ) (18.4 ) (55.4 ) (55.3 ) Foreign exchange gain (loss) on long-term debt (10.8 ) 33.9 (28.7 ) 95.0 Other income (expense), net 0.2 (7.2 ) 2.5 (8.7 ) Earnings (loss) before income taxes and non-controlling interest (15.8 ) (36.0 ) (250.5 ) (90.7 ) Income tax expense (recovery) Current (0.3 ) 0.5 0.3 0.5 Future (note 8) (4.5 ) (17.9 ) (78.4 ) (47.3 ) (4.8 ) (17.4 ) (78.1 ) (46.8 ) Net earnings (loss) before non-controlling interest (11.0 ) (18.6 ) (172.4 ) (43.9 ) Non-controlling interest 0.1 – (0.2 ) (0.1 ) Net earnings (loss) (10.9 ) (18.6 ) (172.6 ) (44.0 ) Other comprehensive income (loss) (0.9 ) 10.8 (12.7 ) 22.8 Comprehensive income (loss) $ (11.8 ) $ (7.8 ) $ (185.3 ) $ (21.2 ) Basic and diluted earnings (loss) per share (in dollars) $ (0.03 ) $ (0.09 ) $ (0.54 ) $ (0.20 ) Weighted average common shares outstanding (in millions) 381.8 214.7 320.8 214.7 The accompanying notes are an integral part of the consolidated financial statements. CATALYST PAPER CORPORATION Consolidated Balance Sheets September 30, December 31, (In millions of dollars) 2008 2007 (Unaudited) Assets Current assets Cash and cash equivalents $ 6.2 $ – Accounts receivable (note 12 (a)) 232.8 213.1 Inventories (note 9) 248.7 235.7 Prepaids and other 15.5 40.7 503.2 489.5 Property, plant and equipment 1,864.4 1,912.8 Other assets 63.6 51.1 $ 2,431.2 $ 2,453.4 Liabilities Current liabilities Accounts payable and accrued liabilities $ 281.2 $ 268.2 Current portion of long-term debt 75.7 1.2 356.9 269.4 Long-term debt (note 10) 828.4 784.6 Employee future benefits (note 11) 216.8 211.7 Other long-term obligations 22.7 26.9 Future income taxes (note 8) 61.4 150.5 Deferred credits 21.3 21.7 1,507.5 1,464.8 Shareholders’ equity Share capital 1,035.0 913.9 Contributed surplus 14.0 12.1 Retained earnings (deficit) (126.2 ) 49.0 Accumulated other comprehensive income 0.9 13.6 923.7 988.6 $ 2,431.2 $ 2,453.4 The accompanying notes are an integral part of the consolidated financial statements. On behalf of the Board: Richard Garneau Thomas S. Chambers Director Director CATALYST PAPER CORPORATION Consolidated Statements of Shareholders’ Equity (Unaudited and in millions of dollars, except where otherwise stated) Three months ended September 30 Nine months ended September 30 2008 2007 2008 2007 Share capital Number of shares outstanding, beginning of period 381,753,490 214,684,129 214,684,129 214,604,120 Number of shares issued under rights offering – – 167,069,361 – Number of shares issued under stock option plan – – – 80,009 Number of shares outstanding, end of period 381,753,490 214,684,129 381,753,490 214,684,129 Balance, beginning of period $ 1,035.0 $ 913.9 $ 913.9 $ 913.6 Issue of common shares on rights offering, net of share issue costs (note 5) – – 121.1 – Stock options exercised – – – 0.3 Balance, end of period 1,035.0 913.9 1,035.0 913.9 Contributed Surplus Balance, beginning of period 13.3 10.9 12.1 9.3 Stock option compensation expense 0.7 0.7 1.9 2.3 Balance, end of period 14.0 11.6 14.0 11.6 Retained earnings (deficit) Balance, beginning of period, as restated (115.3 ) 55.2 49.0 80.6 Adoption of new accounting standards (note 3) – – (2.6 ) – Net earnings (loss) (10.9 ) (18.6 ) (172.6 ) (44.0 ) Balance, end of period (126.2 ) 36.6 (126.2 ) 36.6 Accumulated other comprehensive income (loss) Balance, beginning of period, as restated 1.8 11.3 13.6 (0.7 ) Adoption of new accounting standards for financial instruments – Change in foreign currency translation of self-sustaining foreign subsidiaries, net of related hedging activities 1.4 – 1.5 – Unrealized net gain (loss) on cash flow revenue hedges, net of tax (2.0 ) 15.1 (4.8 ) 26.5 Reclassification of net gain (loss) on cash flow revenue hedges to net earnings (loss), net of tax (0.3 ) (4.3 ) (9.4 ) (3.7 ) Balance, end of period 0.9 22.1 0.9 22.1 Total shareholders’ equity $ 923.7 $ 984.2 $ 923.7 $ 984.2 The accompanying notes are an integral part of the consolidated financial statements. CATALYST PAPER CORPORATION Consolidated Statements of Cash Flows (Unaudited and in millions of dollars) Three months ended September 30 Nine months ended September 30 2008 2007 2008 2007 Cash flows provided (used) by Operations Net earnings (loss) $ (10.9 ) $ (18.6 ) $ (172.6 ) $ (44.0 ) Items not requiring (providing) cash Amortization 39.1 44.0 127.1 133.6 Impairment – – 136.5 – Future income taxes (4.5 ) (17.9 ) (78.4 ) (47.3 ) Foreign exchange (gain) loss on long-term debt 10.8 (33.9 ) 28.7 (95.0 ) Employee future benefits, excess of expense over funding – 4.2 6.1 7.3 Increase in other long-term obligations 2.2 6.2 4.3 7.1 Loss (gain) on sale of property, plant and equipment (0.8 ) 7.1 (0.5 ) 7.2 Non-controlling interest (0.1 ) – 0.2 0.1 Other 13.8 (9.2 ) 11.3 (24.9 ) 49.6 (18.1 ) 62.7 (55.9 ) Changes in non-cash working capital Accounts receivable (13.2 ) 22.7 (18.3 ) 48.8 Inventories (10.6 ) 8.0 (9.4 ) (0.1 ) Prepaids and other (4.8 ) (11.7 ) (5.0 ) (12.8 ) Accounts payable and accrued liabilities (16.6 ) (34.8 ) (11.9 ) (16.2 ) (45.2 ) (15.8 ) (44.6 ) 19.7 Cash flows provided (used) by operations 4.4 (33.9 ) 18.1 (36.2 ) Investing Acquisition of Snowflake newsprint mill (0.3 ) – (169.8 ) – Additions to property, plant and equipment (12.1 ) (25.0 ) (28.4 ) (68.3 ) Proceeds from sale of property, plant and equipment 2.3 3.6 2.3 4.5 Increase in other assets (2.5 ) (2.3 ) (1.1 ) (2.1 ) Cash flows used by investing activities (12.6 ) (23.7 ) (197.0 ) (65.9 ) Financing Issue of shares, net of share issue costs (note 5) – – 121.1 0.4 Increase in revolving loan and loan payable 113.6 57.7 112.7 66.6 Repayment of revolving operating loan (93.5 ) – (47.1 ) – Increase (decrease) in other long-term debt (0.2 ) (0.1 ) 3.9 (0.4 ) Deferred financing costs (5.5 ) – (5.5 ) – Cash flows provided by financing activities 14.4 57.6 185.1 66.6 Cash and cash equivalents, increase (decrease) during period 6.2 – 6.2 (35.5 ) Cash and cash equivalents, beginning of period – – – 35.5 Cash and cash equivalents, end of period $ 6.2 $ – $ 6.2 $ – Supplemental disclosures: Income taxes paid (received) $ (0.4 ) $ (0.2 ) $ 0.1 $ 0.6 Net interest paid 18.8 17.9 53.3 52.7 The accompanying notes are an integral part of the consolidated financial statements. CATALYST PAPER CORPORATION Consolidated Business Segments (Unaudited and in millions of dollars) Specialty Printing Papers Newsprint Pulp Total Three months ended September 30, 2008 Sales $ 248.7 $ 148.9 $ 107.2 1 $ 504.8 Amortization 25.9 9.6 3.6 39.1 Operating earnings (loss) 14.6 11.9 (12.5 ) 14.0 Additions to property, plant and equipment 6.6 5.2 0.3 12.1 Three months ended September 30, 2007 Sales $ 222.1 $ 77.8 $ 113.8 1 $ 413.7 Amortization 26.3 7.5 10.2 44.0 Operating earnings (loss) (26.3 ) (15.6 ) (2.4 ) (44.3 ) Additions to property, plant and equipment 9.9 10.6 4.5 25.0 Nine months ended September 30, 2008 Sales $ 719.0 $ 320.9 $ 317.3 1 $ 1,357.2 Amortization 76.2 26.7 24.2 127.1 Impairment – – 136.5 136.5 Operating earnings (loss) 4.4 (7.0 ) (166.3 ) (168.9 ) Additions to property, plant and equipment 10.0 16.3 2.1 28.4 Nine months ended September 30, 2007 Sales $ 685.3 $ 293.8 $ 354.5 1 $ 1,333.6 Amortization 75.3 27.0 31.3 133.6 Operating earnings (loss) (61.6 ) (42.4 ) (17.7 ) (121.7 ) Additions to property, plant and equipment 29.2 28.9 10.2 68.3 1 Pulp sales are stated net of inter-segment pulp sales of $9.4 million for the three months ended September 30, 2008 ($11.3 million – three months ended September 30, 2007) and $28.4 million for the nine months ended September 30, 2008 ($33.9 million – nine months ended September 30, 2007). CATALYST PAPER CORPORATION Notes to the Consolidated Financial Statements (Unaudited and in millions of dollars, except where otherwise noted) 1. Basis of Presentation The consolidated financial statements include the accounts of the Company and, from their respective dates of acquisition of control or formation, its wholly-owned subsidiaries and partnerships.In addition, the consolidated financial statements include the accounts of variable interest entities (“VIE”) where it has been determined that the Company is the primary beneficiary.All inter-company transactions and amounts have been eliminated on consolidation. The accompanying unaudited interim consolidated financial statements have been prepared in accordance with Canadian Generally Accepted Accounting Principles (“GAAP”) on a basis consistent with those followed in the December 31, 2007, audited annual consolidated financial statements, except as disclosed in note 3 below.These unaudited interim consolidated financial statements do not include all information and note disclosures required by GAAP for annual financial statements, and therefore should be read in conjunction with the December 31, 2007 audited consolidated financial statements and the notes thereto. All dollar amounts referred to in the unaudited interim consolidated financial statements and the notes thereto reflect Canadian dollars unless otherwise stated. 2. Segmented Information The Company operates in three business segments: Specialty printing papers –Manufacture and sale of mechanical specialty printing papers Newsprint –Manufacture and sale of newsprint Pulp –Manufacture and sale of long and short fibre pulp and white top linerboard The segments are managed separately.Five manufacturing facilities, including a paper recycling facility, are located in the province of British Columbia, Canada and one manufacturing facility is located in Arizona, U.S.A.Inter-segment sales consist of pulp transfers at cost. Effective January 1, 2008, the Company renamed its specialty paper segment to “Specialty Printing Papers” to better reflect the nature of the Company’s specialty paper products.The segment financial information has not been impacted. 3. Changes in Accounting Policies On January 1, 2008, the Company adopted the following new recommendations of the Canadian Institute of Chartered Accountants (“CICA”): Handbook Section 3031, “Inventories” provides more guidance on the measurement and disclosure requirements for inventories.Significantly to the Company, the new recommendations require raw materials to be recorded at the lower of cost or net realizable value (“NRV”) with NRV determined on an as converted to finished goods basis for all raw materials to be used in the production of finished goods, allow the reversals of previous write-downs to NRV when there is a subsequent increase in the value of inventories and include more detailed guidance on the classification of spare parts between inventories and capitalized equipment.The Company adopted this standard with a prospective application (note 9). Handbook Section 1535, “Capital Disclosures” establishes guidelines for the disclosure of information related to an entity’s objectives, policies and processes for managing capital, quantitative data on what the entity regards as capital and whether the entity has complied with any capital requirement and, if it has not complied, the consequences of such non-compliance (note 4). Handbook Section 3862, “Financial Instruments – Disclosures” and Section 3863, “Financial Instruments – Presentation”.These standards enhance existing disclosures in previously issued Section 3861, “Financial Instruments – Disclosures and Presentation”.The new recommendations under Section 3862, “Financial Instruments – Disclosures” require additional disclosures, relative to those previously required, with an emphasis on risks associated with both recognized and unrecognized financial instruments to which an entity is exposed during the period and at the balance sheet date, and how the entity manages those risks (note 12(a)). 4. Capital Structure Management The Company’s objectives when managing capital are to efficiently provide for the funding of ongoing operations, interest payments and capital expenditures, while ensuring adequate liquidity and solvency.The Company aims to minimize its cost of capital while achieving a selected capital structure and credit rating, providing a platform to effectively fund new growth initiatives, and ensuring flexibility in raising capital from multiple sources and markets. The Company’s capital structure consists of net debt, shareholders’ equity and cash availability through a revolving asset based loan facility.The Company makes adjustments to the capital structure depending on economic conditions and the financial position and performance of the Company.In order to maintain or adjust the capital structure, the Company may issue new shares, buy back shares or pay dividends (provided the Company is compliant with its debt covenants), issue new debt, refinance existing debt, and sell assets to reduce debt. CATALYST PAPER CORPORATION Notes to the Consolidated Financial Statements (Unaudited and in millions of dollars, except where otherwise noted) 4. Capital Structure Management … continued The Company monitors its capital structure in a number of ways with its target requirements being as follows: (i) net debt to net capitalization of 35-45%, (ii) ratio of net debt to trailing twelve months EBITDA (defined as earnings before interest, taxes, depreciation and amortization, and before specific items) of less than 5.0:1 through a business cycle, (iii) interest coverage (defined as trailing twelve months EBITDA divided by interest) of greater than 2.5:1.These targets for net debt to EBITDA and interest coverage ratios are those that the Company believes are necessary to achieve a minimum BB/Ba2 corporate credit rating.The Company also targets re-investment hurdles on capital expenditures of one to three year payback depending on liquidity and outlook.Net debt comprises total debt less cash on hand.Net capitalization comprises net debt and shareholders’ equity.EBITDA is a non-GAAP measure whose nearest GAAP measure is net income. At
